Case 6:18-cv-01411-PGB-T_S Document 26 Filed 06/18/19 Page 1 of 1 PageID 150




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

JAMES KARANDREAS,

           Plaintiff,

v.                                                        CASE NO: 6:18-cv-01411-PGB-TBS

LOANCARE, LLC,

           Defendant.

                              NOTICE OF SETTLEMENT AND
                    JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

           Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties to this action hereby stipulate to the

dismissal of this action with prejudice and with each party to bear its own costs of court, thereby

concluding this matter in its entirety.


Respectfully submitted this 18th day of June 2019,


/s/Joshua R. Kersey                                    /s/_John S. Gibbs________________________
Joshua R. Kersey                                       John S. Gibbs, III
Florida Bar No.: 087578                                Florida Bar No. 91102
MORGAN & MORGAN, PA                                    TROUTMAN SANDERS LLP
201 North Franklin Street, 7th Floor                   600 Peachtree Street, N.E., Suite 3000
Tampa, Florida 33602                                   Atlanta, GA 30308
Telephone: (813) 225-5505                              Phone: (404) 885-3093
Facsimile: (813) 222-2490                              Fax: (404) 885-3900
JKersey@ForThePeople.com                               Evan.gibbs@troutman.com
JessicaK@ForThePeople.com                              Counsel for Defendant
Counsel for Plaintiff




39202096
